NUMBER 13-13-00718-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


KYLE KIRBY,                                                                  Appellant,

                                            v.

RHONDA MARIE KIRBY,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                                       ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam
      On February 26, 2014, appellant, Kyle Kirby, filed a motion to suspend the trial

court’s judgment pending appeal. According to the motion, appellee seeks enforcement

of the trial court’s final decree of divorce as it pertains to personal property. More than

ten days have passed and appellee has not filed a response to this motion.
       The Court, having examined and fully considered the motion to suspend the trial

court’s judgment pending appeal, is of the opinion that it should be granted. Accordingly,

we GRANT appellants’ “Motion to Suspend Trial Court’s Judgment Pending Appeal” and

order the hearing on the motion for enforcement to be stayed pending further order of this

Court or final disposition of this appeal. “

       IT IS SO ORDERED.

                                                       PER CURIAM


Delivered and filed the
17th day of March, 2014.




                                               2